Weiss, J.,
dissents and votes to reverse in the following memorandum. Weiss, J. (dissenting). In my view, the strictures of section 112 of the State Finance Law preclude the 25% general rate increase, absent required prior approval by the State Comptroller. To properly resolve this matter, it is unnecessary to challenge the inherent authority of the Public Service Commission (PSC) to alter rates established by private contract (see Union Dry Goods Co. v Georgia Public Serv. Corp., 248 US 372; Levine v Long Is. R.R. Co., 30 NY2d 907, affg 38 AD2d 936, cert den 409 US 1040). The PSC is certainly authorized to grant rate increases, notwithstanding a prior contractual agreement between the utility and a private party (Public Service Law, § 97, subd 1). Crucial to the present matter, however, is a recognition that defendant, as an entity of the State, is limited in its contracting authority (State Finance Law, § 112, subd 2). While the instant agreement included specific tariffs subject to review and acceptance by the commission, this condition was not without limitation. To hold otherwise would acknowledge defendant’s authority to contract beyond the limitations of section 112 of the State Finance Law. It is clear that by the terms of the agreement, the PSC’s initial review and acceptance of contract tariffs established the proper rate for the duration of the contract, which the parties agreed would remain “constant over life of installation”. Essentially, a conflict is presented between the authority of the PSC, pursuant to section 97 of the Public Service Law, to regulate utility rates, and the contractual limitation upon expenditure of State funds set forth in section 112 of the State Finance Law. In such a circumstance, the provisions of section 112 are controlling to ensure that the State does not incur contractual liability for payment for which there is no available appropriation. (State Finance Law, § 112, subd 4.) Moreover, this determination does not conflict with the essential functions of the PSC, inasmuch as the commission is authorized to afford *805preferential treatment to State contracts (Public Service Law, § 92, subd 3; see Matter of Burke v New York State Public Serv. Comm.., 47 AD2d 91, affd 39 NY2d 766). The order granting plaintiff summary judgment should be reversed, and the claim dismissed.